Citation Nr: 1546081	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a qualifying chronic disability following service in Southwest Asia, (undiagnosed illness), to include fibromyalgia, chronic fatigue, sleep disturbances, memory loss, and gastrointestinal problems.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease (DJD) of the shoulders, wrists, hands, elbows, and lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to May 1993, which included service in the Southwest Asia theater of operations during the Persian Gulf War (Gulf War).

These matters come to the Board of Veterans' Appeals (Board) from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in March 2009.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).

The RO granted service connection for asthma in a March 2012 rating decision before the present appeal was certified to the Board, and thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to this claim.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of the Veteran's entitlement to a compensable rating for left ear hearing loss, service connection for an undiagnosed illness, and service connection for DJD of the shoulders, wrists, hands, elbows, and spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In unappealed July 2004 and November 2005 rating decisions, the RO denied service connection for an undiagnosed illness.

2.  Evidence added to the record since the last final rating decision was issued in November 2005, is not cumulative or redundant of evidence then of record, relates to an unestablished fact that is necessary to support the Veteran's claim of entitlement to service connection for an undiagnosed illness.

3.  In an unappealed April 2008 rating decision, the RO denied service connection for DJD of the shoulders, wrists, hands, elbows, and lumbar spine.

4.  Evidence added to the record since the April 2008 rating decision, is not cumulative or redundant of evidence then of record, relates to an unestablished fact that is necessary to support the Veteran's claim of entitlement to service connection for DJD of the shoulders, wrists, hands, elbows, and lumbar spine.


CONCLUSIONS OF LAW

1.  The July 2004 and November 2005 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for a qualifying chronic disability after service in Southwest Asia, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

4.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for DJD of the shoulders, wrists, hands, elbows, and lumbar spine, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A.  Claim for Service Connection for an Undiagnosed Illness

Here, the Veteran's original claim of entitlement to service connection for an undiagnosed illness (claimed as joint and muscle pain, fatigue, sleep problems, and memory loss) was denied in a July 2004 rating decision on the following grounds: (1) his STRs are negative for treatment of chronic complaints associated with joint and muscle pain, fatigue, sleep problems, and memory loss; and (2) there was no medical evidence of an undiagnosed or diagnosed disability associated with service in the Gulf War.  The Veteran did not submit a notice of disagreement with the July 2004 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the July 2004 determination.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2004 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014). 

Thereafter, in April 2005, the Veteran filed another claim for service connection.  In a November 2005 rating decision, the RO denied the Veteran's claim again noting that there was no medical evidence of an undiagnosed or diagnosed disability associated with service in the Gulf War.  Again, the Veteran did not submit a notice of disagreement nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the November 2005 rating decision.  Thus, the November 2005 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.

In March 2008, the Veteran filed another claim to reopen.  In March 2009, the RO denied the Veteran's claim on grounds similar to those stated in November 2005.  Thereafter, the Veteran filed a timely notice of disagreement to initiate the present appeal, and the RO denied the claim for service connection on the merits in a March 2012 statement of the case.

Based on the foregoing, the Board finds that the last final rating decision concerning this matter was issued in November 2005.   The evidence of record as of November 2005 includes the Veteran's STRs and postservice treatment records.  After November 2005, the record includes a February 2008 opinion from non-VA physician Dr. G. Levickas who reported that the Veteran has been diagnosed with myalgias, arthralgias, and fatigue likely due to fibromyalgia; fibromyalgia has an unknown cause; testing has not revealed an autoimmune cause; and the Veteran's fibromyalgia is temporally related to his military service.  The Board finds that this opinion supports the Veteran's contention that he has a disability of unknown cause that is associated with his service.  Thus, new and material evidence has been presented and the Veteran's claim for service connection for a qualifying chronic disability following service in Southwest Asia must be reopened.  To this extent, the appeal is granted.

B.  Claim for Service Connection for DJD of the Shoulders, Wrists, Hands, Elbows, and Lumbar Spine

The Veteran's original claim of entitlement to service connection for DJD of the shoulders, wrists, hands, elbows, and lumbar spine was denied in an April 2008 rating decision on the ground that the record does not show that the Veteran was treated for or diagnosed with chronic arthritis during military service, or during the presumptive period following service.  The Veteran did not submit a timely notice of disagreement with the April 2008 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the April 2008 determination.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, the April 2008 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105. 

The Veteran's claim for service connection was denied again in a March 2009 rating decision, and in May 2009, he submitted a timely notice of disagreement with that decision.

The last final rating decision concerning this matter was issued in April 2008.  The evidence of record as of April 2008 includes the Veteran's STRs, which do not show that the Veteran was treated for a shoulder, wrist, hand, elbow, or lumbar spine injury during service, and a March 2008 statement in which the Veteran asserted that it was common practice to receive in-service treatment that was not entered into the records.  After April 2008, the Veteran indicated during his Board hearing that he received VA medical treatment for the claimed condition during the period 1993 to 2000, which includes the one-year period following his 1993 separation from service.  In light of this report, the Board finds that new and material evidence has been presented with regard to whether he was treated for chronic arthritis during the presumptive period following service and the claim for service connection must be reopened.  To this extent, the appeal is granted.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a qualifying chronic disability following service in Southwest Asia is granted.

New and material evidence having been submitted, reopening of the claim for service connection for degenerative joint disease of the shoulders, wrists, hands, elbows, and lumbar spine is granted.


REMAND

During his August 2015 Board hearing, the Veteran asserted that his left ear hearing loss has worsened.  Thus, the February 2012 VA examination may not accurately reflect the current severity of this disability and another examination should be provided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding a qualifying chronic disability after service in Southwest Asia, because the Veteran served in the Southwest Asia Theater of operations during the Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2015).  Under that section, service connection may be warranted for a Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, one type of qualifying chronic disability is a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms and specifically includes fibromyalgia.

Here, treatment records from non-VA physician Dr. T. Lang that are dated November 2007 to May 2008 document "possible fibromyalgia," "likely fibromyalgia," a "workup [that] [wa]s not revealing," and "elements that suggest fibromyalgia"; and notably, Dr. G. Levickas' February 2008 conclusion that the Veteran has fibromyalgia was based on Dr. T. Lang's reports.  Overall, the Board finds that these findings of fibromyalgia are speculative.  Additionally, although a VA examiner reported in February 2009 that the Veteran has unexplained myalgias and arthralgias that may be attributed to fibromyalgia and that the Veteran has fibromyalgia symptoms that date back to his Gulf War service in 1992, the Board notes that these conclusions appear to be based on the Veteran's report of his medical history and speculative medical reports.  Similarly, in February 2012, a VA examiner endorsed that the Veteran has fibromyalgia, but the basis for this finding is unclear.  In light of the foregoing, the Board finds that VA must provide an adequate Gulf War examination and obtain a definitive medical opinion regarding whether the Veteran has fibromyalgia, and if so, whether his symptoms have been manifest to a degree of at least 10 percent or more for more than six months.

With regard to the Veteran's claim for service connection for DJD of multiple joints, the Board finds that VA must obtain an opinion as to whether the Veteran's reports of joint and musculoskeletal pain are manifestations of possible fibromyalgia and not his claimed generalized DJD disorder.

Additionally, review of the record reveals that treatment records pertinent to these claims are not of record and must be obtained pursuant to VA's duty to assist prior to providing the necessary examinations.  38 U.S.C.A. § 5103A (West 2014).

First, the Veteran reported during his Board hearing that he began to receive VA treatment and report pain in multiple joints in 1993.  Because the claims file shows that the Veteran was examined at a VA facility in November 1993 and the claims file is negative for additional VA treatment records until February 2000, the Board finds that records of the Veteran's VA treatment during the period immediately following his separation from service may be incomplete.  In addition, his testimony also indicates that he may have received treatment at VA facilities in Lebanon, Pennsylvania, and Martinsburg, West Virginia, but records of this treatment have not been associated with the file.  These records should be sought.  

Second, the Veteran testified that Dr. G. Levickas and Dr. T. Lang have treated him since 2000.  Notably, however, the claims file only includes records from Dr. T. Lang that are dated August 2007 to May 2008 and records from Dr. G. Levickas that are dated February 2002 to October 2008.  In light of the Veteran's hearing testimony, the Board finds that the AOJ must make reasonable efforts to obtain records of the Veteran's pertinent non-VA treatment that is dated from 2000.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding records of the Veteran's VA treatment for the period from 1993.  In doing so, ensure that treatment records from VA facilities in Lebanon, Pennsylvania, and Martinsburg, West Virginia, are sought.  If no additional records are available, include documentation of the unavailability in the claims file.

In addition, request that the Veteran provide or authorize VA to obtain records of his treatment by Dr. G. Levickas and Dr. T. Lang since 2000.  If any records are unavailable, document the unavailability in the claims file.

Afford the Veteran an additional opportunity to submit any other pertinent information, to include recent records of his private treatment.

2.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate examination to determine the current nature, onset, and etiology of his claimed conditions.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

Undiagnosed Illness

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

   (a) Please state whether the symptoms reported by the Veteran are attributable to a known clinical diagnosis.  In doing so, the examiner is asked to specifically state whether the Veteran has fibromyalgia and, if so, whether it requires continuous medication for control.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

In addressing this question, the examiner should discuss Dr. T. Lang's findings of "possible fibromyalgia," "likely fibromyalgia," a "workup [that] [wa]s not revealing," and "elements that suggest fibromyalgia" during the period August 2007 to May 2008.

   (b) Next, address whether the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

   (c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then provide an opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

   (d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Gulf War?

DJD of the shoulders, wrists, hands, elbows, and lumbar spine

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to address each of the following:

   (a) State whether the Veteran currently has DJD of the shoulders, wrists, hands, elbows, and lumbar spine.
   
   (b) For each part of the body noted in part (a), provide an opinion as to whether it is at least as likely as not that DJD had its onset during the Veteran's period of active service, or during one year of his separation from active service.
   
   (c) For each part of the body noted in part (a), provide an opinion as to whether it is at least as likely as not that DJD was otherwise caused by the Veteran's period of active service.
   
   (d) For each part of the body noted in part (a), provide an opinion as to whether it is at least as likely as not that the Veteran's reports of joint pain and muscle pain are manifestations of possible fibromyalgia and not his claimed DJD disorder.

In providing the requested opinions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  
  
3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his service-connected left ear hearing loss. The claims file should be made available and reviewed by the examiner.  The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his occupational and daily functioning.

4.  After ensuring that the requested development is completed, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


